Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-7, drawn to management method for a cutting tool of a machine tool, comprising: via a user host, importing a graphical data of a workpiece and a cutting tool database into a computer-aided manufacturing program of the user host; via the user host, executing a machine code generating process to generate a machine code, wherein the machine code comprises an electronic tag of a cutting tool required in a machining process of the workpiece; via a processor of the machine tool, reading the machine code to determine whether a storing unit of the machine tool stores the electronic tag of the cutting tool required in the machining process; via the processor of the machine tool, outputting a ready message to an operation interface of the machine tool when the processor of the machine tool determines that the storing unit of the machine tool stores the electronic tag of the cutting tool required in the machining process; and via the processor of the machine tool, executing a cutting tool searching process to output a current storage location of the cutting tool required in the machining process or a warning message to the operation interface when the processor of the machine tool determines that the storing unit of the machine tool does not store the electronic tag of the cutting tool required in the machining process, classified in G05B19/40938.
II. Claim 8-10, drawn to management method for a cutting tool of a machine tool, comprising: obtaining an original machine code from a memory of a user host, wherein the original machine code does not comprise an electronic tag of a cutting tool required in a machining process; via the user host, executing a machine code generating process to generate a machine code, wherein the machine code comprises the electronic tag of the cutting tool required in the machining process; via a processor of the machine tool, reading the machine code to determine whether a storing unit of the machine tool stores the electronic tag of the cutting tool required in the machining process; via the processor of the machine tool, outputting a ready message to an operation interface of the machine tool when the processor of the machine tool determines that the storing unit of the machine tool stores the electronic tag of the cutting tool required in the machining process; and via the processor of the machine tool, executing a cutting tool searching process to output a current storage location of the cutting tool required in the machining process or a warning message to an operation interface of the machine tool when the processor of the machine tool determines that the storing unit of the machine tool does not store the electronic tag of the cutting tool required in the machining process, classified in G05B2219/35229.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as obtaining an original machine code that does comprise an electronic tag of a cutting tool required in a machining process.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
	(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to R. Burns Israelsen on 8/12/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896